Title: From Thomas Jefferson to John Barnes, 14 February 1796
From: Jefferson, Thomas
To: Barnes, John



Dear Sir
Monticello Feb. 14. 96.

As I imagine your river will be opening by the time you recieve this, I will ask the favor of you to send me by the first vessel to Richmond a hogshead (say 120 gallons) of molasses. It is material it should come immediately as it cannot be brought up from Richmond here but in the cold season. I am with great esteem Dear Sir Your friend & servt

Th: Jefferson


P.S. There are very often to be had at Philadelphia kegs of Cod’s tongues and sounds. I should be very glad of a keg if to be had.

